Title: To James Madison from James Monroe, 23 December 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Decr 23d. 1820
                
                The question as to the admission of Missouri into the union, which is still depending, will probably not be decided untill after the holydays, & the decision is then quite uncertain. You have I presume seen a proposition of Dr Eustis, for admitting her, after a certain day, provided, in the interim, the obnoxious clause in her constitution shall be stricken out. Should this fail, it is understood, that it will then be proposed, to admit her, with a

declaration, that that clause is unconstitutional & void. In the last resort, the resolution of the Senate will be taken up & decided on. From what I hear, the prospect of its passage is fairer, than that of either of the other propositions, and I am much inclind to the opinion, that in some mode or other, the State will be admitted. This impression is however form’d, more from general considerations, than from any thing, that is seen or heard here. I can not believe that this question, can be managed, in a way, to shake our union, & hence I conclude that the sentiment in favor of that bond, & of our system of government generally, will cause a reaction, like what we have seen in other cases, that will depress anew, all those who have taken the lead in the opposition, & thus favor the admission. The party are best traind here, and in consequence, this is the last ground, on which it will be broken. The southern & western members have acted with more judgment, this session, than the last; there has been less excitement of feeling, & more appeal to good motives, in the body of the people, in States differently circumstanc’d, now, than then, & I think with good effect. The whole responsibility, is now on those, who have rejected the State, & if nothing occurs, to weaken the sentiment in favor of union, in the body of the Eastern people, it must, I think, operate here, in a way to secure the admission of the State.
                We have nothing respecting the ratification of the Florida treaty since my last, except an intimation from General Vives, that he had great confidence, derivd from letters from his govt., that it would be ratified.
                The Secret journal is in the hands of a printer at Boston, & will be publishd correctly, according to the record, as soon as possible. It had accidentally been mislaid, by one of the Clerks, during the last Session, & not found untill after my return here, which caused a corresponding delay.
                I most heartily wish that some thing could be done in favor of Mr. Coxe. I concur with you in the favorable opinion, you have expressd of his merit, but it will hardly be possible to remove any one from office in Phila., to provide for him, & I do not think that he would go elsewhere. There is another case, of a person of great merit, & who has strong claims, on us, personally, as well as on the public for whom I should be happy to make some provision, I mean Dr. Eustis; but will it be possible to exclude young Dearborn in his favor?
                All my interesting papers, including those of our late friend Judge Jones, are in Albemarle; when I return there I will make another search for your letters to him not included among those already deliverd to you.
                I have been much concern’d for sometime, at the situation of Mr Cutts, & embarrassed what part to take in regard to him, in consequence of the representations, which have been made to me officially, on his subject. Knowing your connection with & friendship for him, I feel it incumbent on me, to state to you in confidence, what has passd on his subject.

Mr Crawford stated to me last Session, that Mr Calhoun, was dissatisfied with his conduct, & wished him removd. He added, that he thought, that he would make a formal complaint to me to that effect. To this, I gave all the discouragment in my power, in my conversation with Mr Crawford; & in communication with Mr Cutts, who seemd to be aware, of his situation, I said all that I could, without adverting in the most remote manner, to the above, to stimulate him to a diligent & laborious discharge of his public duties, and as I hoped & thought with effect. He stated with great candour his private distresses, & consequent depression of mind, as the causes, of any omissions which might be imputed to him, but assurd me that he would fail in nothing which it might be in his power to perform. I heard no more directly on the subject untill yesterday, when Mr Crawford called on me again, and repeated on the part of Mr Calhoun, his fix’d opinion, that the business of his dept. had sufferd & was suffering, in the hands of Mr Cutts. Mr Calhoun’s wish, (as Mr. C intimated), was, to have him plac’d in some other Station, & not to leave him unprovided for. It has been expected for sometime, that the worthy Dr Tucker would be taken from us. He is still very much indisposd, & the hope of his recovery slight. Mr C. intimated that Mr Calhoun suggested, in case of the loss of that worthy character, the transfer of Mr Cutts to the vacant place; but he doubted, as I do, the sanction of the Senate to it. I do not know that you can do any thing in this case, nor do I mention it with that view. You may perhaps be able to give him hints, that may be useful, to him, without exciting suspicions of the motive. I shall sustain him, while in my power which I hope it will be, so long as I remain in office, but this you know must depend altogether on his conduct. Very respectfully & sincerely your friend
                
                    James Monroe
                
            